Citation Nr: 1603196	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1996 to October 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Montgomery, Alabama.

In February 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In September 2014, the Board remanded the issue of entitlement to service connection for a lumbar spine disorder for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  At that time, the Board also granted service connection for PTSD and sleep apnea, granted an increased rating for headaches, denied service connection for a right knee disorder, and denied increased ratings for rhinitis, a cervical spine disorder, bilateral pes planus, and scars of the left eye and scalp.  The Board's decision with respect to each of those matters is final.  See 38 C.F.R. § 20.1100 (2015). 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's claim was initially based on a direct service incurrence theory of etiology.  The Board's Remand in September 2014 specifically requested an opinion addressing whether a lumbar spine disorder was related to service.  However in June 2015, the Veteran submitted a supplemental claim asserting that a lumbar spine disorder was related to his service-connected pes planus.  The RO essentially treated this as a separate issue from the issue on appeal, i.e., direct service connection.  It obtained an etiology opinion in August 2015 and issued a rating decision addressing secondary service connection in August 2015. 

However, presenting a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  

Accordingly, the Board finds that the appealed claim of entitlement to service connection for a lumbar spine disability encompasses the Veteran's assertion of secondary causation even though it was not initially raised.  Those currently separate matters should be consolidated and considered jointly in a Supplemental Statement of the Case with consideration of any evidence used in adjudicating the secondary service connection claim.  38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case addressing the combined theories of direct and secondary service connection for the claimed lumbar spine disorder.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


